Citation Nr: 0902508	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, as secondary to the service-connected left femur 
disability.

2.  Entitlement to service connection for a left hip 
disorder, as secondary to the service-connected left femur 
disability.

3.  Entitlement to service connection for a lumbar spine 
disorder, as secondary to the service-connected left femur 
disability.

4.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In a March 2002 rating decision issued in April 2002, the RO 
denied service connection for a right hip disability, a left 
hip disability and a lumbar spine disability, as secondary to 
the service-connected left femur disability, and continued a 
noncompensable disability rating for residuals of a fracture 
of the left femur.  In a September 2002 rating decision, the 
RO denied service connection for a left eye disorder and a 
scar, and again denied connection for a right hip disability, 
a left hip disability and a lumbar spine disability, as 
secondary to the service connected left femur disability.  In 
a February 2004 rating decision, the RO granted service 
connection for a left eye disorder and a scar, and those 
issues are no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

In an August 2006 decision, the Board remanded the issue of 
entitlement to a compensable disability rating for residuals 
of a fracture of the left femur for the RO to furnish a 
Statement of the Case (SOC) for this issue, and denied 
service connection for a right hip disability, a left hip 
disability and a lumbar spine disability, as secondary to the 
service connected left femur disability.  In October 2006, 
the RO provided the veteran with an SOC for the issue of 
entitlement to a compensable disability rating for residuals 
of a fracture of the left femur, and the veteran filed a 
substantive appeal on that issue.  

The veteran appealed the August 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, which granted a March 2008 Joint 
Motion for Partial Remand (Joint Remand), the Court vacated 
that part of the Board's decision which denied service 
connection for a right hip disability, a left hip disability 
and a lumbar spine disability, as secondary to the service 
connected left femur disability.  As the issue of entitlement 
to a compensable disability rating for residuals of a 
fracture of the left femur had been remanded to the RO for 
further development, the Court did not have jurisdiction over 
this issue.  

In May 2008, the Board remanded the issues of service 
connection for a right hip disability, a left hip disability 
and a lumbar spine disability, as secondary to the service-
connected left femur disability, pursuant to the Joint 
Remand, and an increased rating for residuals of a fracture 
of the left femur.  As the required development has been 
completed, these issues are again before the Board for 
further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's right hip disorder is a result of, or proximately 
due to, his service-connected residuals of a fracture of the 
left femur.

2.  There is no competent medical evidence showing the 
veteran's left hip disorder is a result of, or proximately 
due to, his service-connected residuals of a fracture of the 
left femur.

3.  There is no competent medical evidence showing the 
veteran's lumbar spine disorder is a result of, or 
proximately due to, his service-connected residuals of a 
fracture of the left femur.

4.  The veteran's residuals of a fracture of the left femur 
are not manifested by malunion of the femur with slight knee 
or hip disability.


CONCLUSIONS OF LAW

1.  The veteran's right hip disorder is not proximately due 
to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).   

2.  The veteran's left hip disorder is not proximately due 
to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).   

3.  The veteran's lumbar spine disorder is not proximately 
due to, or aggravated by, his service-connected left femur 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).   

4.  The criteria for a compensable disability rating for 
residuals of a fracture of the left femur have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition to the requirements listed above, for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in July 2008 that fully addressed all notice 
requirements for the veteran's service connection claims on a 
secondary basis and, with regard to his increased rating 
claim, those set out in Vazquez, supra.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by the AOJ after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in October 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in September 2008. 

The Joint Remand, and subsequently the Board's May 2008 
remand, included instructions to obtain the veteran's records 
from the Social Security Administration (SSA).  In July 2008, 
the RO sent a request to the SSA to obtain the veteran's 
records.  Later that month, SSA responded, indicating that 
the medical records had been destroyed.  The record contains 
a Finding of Unavailability for Complete SSA Records 
Memorandum dated September 23, 2008.  As such, the Board 
finds that the RO has substantially complied with the Board's 
remand, and further development is not required.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection on a Secondary Basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

A February 2002 VA examination report reflects the diagnosis 
of degenerative joint disease of both hips and lumbar 
spondylosis.  The examiner noted that the veteran's left 
femur healed solidly by July 23, 1952, with no shortening and 
that, without shortening, there was little or no chance that 
his femoral fracture would have had any effect on the 
veteran's hips or lumbosacral spine.  The examiner also noted 
that the veteran did not develop symptoms in his lumbosacral 
spine and hips until he was 66 years old.  He opined that the 
present lumbar spondylosis and degenerative joint disease of 
the hips were probably the result of the natural wear and 
tear on these joints due to the aging process. 

A September 2008 VA examination reports show that the 
examiner opined that the veteran's lumbar spine condition, 
including lumbar spondylosis, and degenerative joint disease 
of both hips have not been caused by or resulted from the 
veteran's service-connected residuals of a left femur 
fracture and that his service-connected  residuals of a left 
femur fracture have not aggravated these conditions.  He 
indicated that, based on a review of the medical records, 
medical literature and his clinical experience, there was 
nothing he had seen during his review or examination that 
changed the rating decisions of March and September 2002.  He 
opined that the degenerative disease of the lumbar spine and 
degenerative joint disease of both hips were most likely age 
and work related and would have nothing to do with the 
fracture of the left femur in 1951 which healed quite 
adequately as evidenced by
x-rays many years ago.

Based on the evidence of record, the Board finds that service 
connection for the veteran's back and bilateral hip 
disabilities, as secondary to his service-connected residuals 
of a left femur fracture, is not warranted.  As noted above, 
when a veteran contends that a service-connected disability 
has caused a new disorder, there must be competent medical 
evidence that the secondary disorder was caused or 
chronically worsened by the service-connected disability.  
Wallin, supra.
In this case, there is no competent medical evidence to 
support the contention that the veteran's service-connected 
residuals of a left femur fracture have caused or aggravated 
his back or bilateral hip disabilities.  38 C.F.R. § 3.310, 
Allen, supra.  As such, the Board finds that service 
connection cannot be granted for the veteran's back and 
bilateral hip disabilities.  

As noted, the veteran has contended his service-connected 
left femur disability has caused or aggravated his lumbar 
spine and bilateral hip disorders.  However, the veteran is 
not competent to render an opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

Increased Rating - Residuals of a Fracture of the Left Femur

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected residuals of a left femur 
fracture are rated under Diagnostic Code 5255, pertaining to 
impairment of the femur.  Under this Diagnostic Code, a 10 
percent disability rating is warranted for malunion of the 
femur with slight knee or hip disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2008).

At his February 2002 VA examination, the veteran indicated 
that he had noticed pain in his left buttuck, across the 
middle of his left thigh and in his left groin.  Upon 
examination, the veteran walked with a slow and hesitant 
gait, but was able to stand on his heels and toes without 
difficulty.  There was no tenderness in the left buttock or 
thigh, and he had full painless range of motion of his left 
hip.  There was full range of motion of his left knee with no 
evidence of joint effusion or swelling about the left knee.  
X-rays of his left femur revealed an old healed fracture in 
the middle third of the femoral shaft, which was healed in 
good position and alignment. 

The September 2008 VA examination report reflects that the 
veteran's left femur was unremarkable, with no tenderness 
over the femur or over the scars of the previous femur 
surgery on the lateral left thigh and buttock.  The examiner 
noted that there was no evidence of malunion of the femur.  

Based on this evidence, the Board finds that the veteran's 
left femur disability does not warrant a compensable 
disability rating under Diagnostic Code 5255.  The February 
2002 VA examiner noted that the veteran's left knee had full 
range of motion and no evidence of joint effusion or 
swelling, and the September 2008 VA examiner noted that there 
was no evidence of malunion of the femur.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

The Board has considered rating the veteran's left femur 
disability under other diagnostic codes in order to provide 
him with the most beneficial rating; however, the veteran's 
left femur disability does not warrant a compensable 
disability rating under any of the diagnostic codes 
pertaining to disabilities of the hip or thigh.  

Diagnostic Code 5250 pertains to ankylosis of the hip; 
however, the September 2008 examiner noted that there was no 
joint ankylosis.  Diagnostic Code 5251 relates to limitation 
of extension of the thigh, and provides that limitation to 5 
degrees would warrant a disability rating of 10 percent.  
However, at his February 2002 VA examination, the veteran had 
full range of motion of his left thigh, which was painless, 
and at his September 2008 VA examination, he had left hip 
extension of 20 degrees, with pain beginning at 15 degrees.  

Diagnostic Code 5252 pertains to limitation of flexion of the 
thigh, and provides that flexion limited to 45 degrees 
warrants a 10 percent disability rating.  The veteran had 
full range of motion of his hip in February 2002, and flexion 
of 80 degrees, with pain at 75 degrees, at this September 
2008 VA examination.  Diagnostic Code 5253 contemplates 
impairment of the thigh and provides that a 10 percent 
disability rating is warranted when the veteran cannot cross 
his legs or toe out more than 15 degrees.  

In the September 2008 examination report, the examiner noted 
that he could perform both of these movements.  Finally, 
Diagnostic Code 5254 pertains to flail joint of the hip and 
there is no evidence of records which shows the veteran has a 
flail joint of the left hip.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5254 (2008). 

As previously pointed out, in cases of disability ratings, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart, supra.  During the period of this 
appeal, the veteran's symptoms for his residuals of a 
fracture of the left femur remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted. 

The Board notes that the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, there is 
no competent evidence that the veteran's residuals of a left 
femur fracture are currently resulting in frequent 
hospitalizations or marked interference in his employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for a compensable disability rating for residuals of a 
left femur fracture, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b).





ORDER

Service connection for a right hip disorder, as secondary to 
the service-connected left femur disability, is denied.

Service connection for a left hip disorder, as secondary to 
the service-connected left femur disability, is denied.

Service connection for a lumbar spine disorder, as secondary 
to the service-connected left femur disability, is denied.

A compensable disability rating for residuals of a fracture 
of the left femur is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


